NUMBER 13-10-00567-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

          IN RE ENVASES DE PLASTICO ZAPATA, S.A. DE C.V.


                       On Petition for Writ of Mandamus


                         MEMORANDUM OPINION
               Before Justices Yañez, Garza, and Benavides
                    Memorandum Opinion Per Curiam
      Relator, Envases de Plastico Zapata, S.A. de C.V., has filed a petition for writ of

mandamus with this Court alleging that respondent, the Honorable Rose Guerra Reyna,

presiding judge of the 206th Judicial District Court of Hidalgo County, Texas, abused her

discretion by rendering an order, dated September 30, 2010, compelling relator to

present certain witnesses for deposition in trial court cause number C-2903-09-D.

      On October 28, 2010, relator and real parties in interest, Juan Manuel Juarez and

Alma Mireya Juarez Ortiz, individually and on behalf of the estate of David Abelardo

Juarez, deceased, jointly filed a motion to dismiss the petition because the “issues
presented for resolution in [the] petition are now moot.”

       Having fully considered the motion and other documents on file, this Court is of the

opinion that the joint motion to dismiss should be granted. Accordingly, the motion is

GRANTED and relator’s petition for writ of mandamus is hereby DISMISSED.



                                                        PER CURIAM

Delivered and filed the
2nd day of December, 2010.




                                             2